DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Verkuilen (US 7,559,197) in view of Hendriks et al. (US 7,066,277)

Verkuilen discloses a method for actuating a hydraulically actuated component of a machine, the method comprising:
providing a machine comprising a hydraulic system for controlling the hydraulically actuated component, the hydraulic system including:
a pump (including 51) for causing hydraulic fluid to flow within the hydraulic system;
an actuator (including 26) for the hydraulically actuated component, the actuator being configured to actuate the corresponding hydraulically actuated component;
a first hydraulic line (including 66 and lines directly connected to the rod end of 26) that extends between a first end of the actuator and a control valve;
a second hydraulic line (including 68 and lines directly connected to the cylinder end of 26) that extends between a second end of the actuator and a control valve;
a control valve (including 54, 106, 110) for selectively coupling either the first or the second hydraulic line to the pump such that when the control valve couples the first hydraulic line to the pump, the hydraulic fluid flows from the first hydraulic line into the first end of the actuator which in turn causes the hydraulic fluid to flow out of the second end of the actuator and into the second hydraulic line, whereas when the control valve couples the second hydraulic line to the pump, the hydraulic fluid flows from the second hydraulic line into the second end of the actuator which in turn causes the hydraulic fluid to flow out of the first end of the actuator and into the first hydraulic line; and

prior to actuating the actuator (as the actuator is actuated after warm-up) for each of the hydraulically actuated component, causing the hydraulic fluid to flow through the bypass valve to thereby heat the hydraulic fluid such that, when actuated, the actuator for each of the hydraulically actuated component is actuated with precise timing (see col. 9, line 64 - col. 10, line 19).

Verkuilen does not explicitly disclose the machine being a sod harvester. Hendriks discloses a sod harvester comprising:
a cutting head (see Fig. 18) for cutting sod from the ground;
a stacking conveyor (including 28) configured to receive the sod;
a stacking head (including 24) configured to remove the sod from the stacking conveyor for stacking; and
a hydraulic system (see Figs. 5, 6) for controlling a hydraulically actuated component of the sod harvester, the hydraulic system including: a pump (see Fig. 6) for causing hydraulic fluid to flow within the hydraulic system; and an actuator (including 46) for the hydraulically actuated component, the actuator being configured to actuate the corresponding hydraulically actuated component, the hydraulically actuated component comprising at least a stacking head adjustment component (including 38, 40, 42).
Verkuilen and Hendriks are analogous because they both disclose hydraulic systems for controlling components of work machines having articulated arms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Verkuilen with the harvesting means as taught by Hendriks in order to harvest sod.


Allowable Subject Matter
Claims 1-6, 12-16, 25-30, 32, and 33 are allowed.

The following is an examiner’s statement of reasons for allowance:
a "single control valve” as claimed is considered to be that which has unitary structure, is uninterrupted by a hydraulic line or hydraulic lines, and directly connects ports in a manner with discrete states, as shown by reference numeral 301 in specification and drawings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed 10/5/2021 have been fully considered but they are not persuasive. Verkuilen is considered to teach the limitations as set forth in the rejection above.

Additionally, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., "lines that are connected to the actuator") are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that the claim language has been broadened to recite lines which "extend between" and that a direct connection of the lines to the actuator is and has not been claimed.

Further, it is noted that Applicant’s arguments of 10/5/2021 repeat the same arguments of the remarks filed 6/21/2021 and fail to address the response to those arguments set forth in the Non-Final Rejection of 7/12/2021. Those responses are repeated below.

Applicant's argument against Verkuilen for failing to teach the claimed valves is unpersuasive because it only considers a narrow interpretation of Verkuilen and fails to consider the control valve including 54, 106, and 110 as identified in the rejection. The claim language is given its broadest reasonable interpretation in light of the specification, and as such, Verkuilen teaches the claimed features as set forth.

Applicant's arguments that Verkuilen "teaches away" from the claimed invention is unpersuasive because it is unfounded. Applicant's argument fails to set forth how Verkuilen criticizes, discredits, or discourages the claimed invention. "[T]he prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed...." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP § 2123. Further, prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP § 2141.02. Nothing in Verkuilen teaches away from the combination(s) of the rejections. Additionally, Applicant's argument that Verkuilen "teaches away" from the claimed invention is unpersuasive because it is also based on a narrow interpretation of Verkuilen.

Applicant's arguments against the direction or intent of Verkuilen's design are unpersuasive because they fail to distinguish patentablility of the claim(s). Verkuilen teaches the claimed method, including allowing for the broad limitation of "precise timing." Verkuilen explicitly sets forth fluid being allowed to circulate with very little restriction, thus imparting precise timing.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues: "The same arguments apply to independent claim 27." (See Remarks of 6/21/2021, labeled p. 9.) Applicant's argument is unpersuasive for the reasons set forth above regarding claim 1. Further, Applicant's argument is unpersuasive because claim 27 is an apparatus claim, and claim 1 is a method claim. The apparatus claim being a machine, which is a concrete thing, consisting of parts, or of certain devices and combination of devices. The method claim being a process defining actions, i.e., claimed as an act or step, or a series of acts or steps.

Applicant's argument that Verkuilen "teaches away" from the features of claims 25 and 28 is unfounded. Again, see MPEP § 2123 and § 2141.02. Further, although Verkuilen states that the bypass valve "may be moved to the closed positions," this also distinctly allows for the possibility that they may not be closed.

Additionally regarding claims 25 and 28, Applicant's arguments against Verkuilen are unpersuasive because they rely on a narrow interpretation of Verkuilen.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/1/1/22